Per Curiam.

This will does not purport to dispose of real and personal estate, in the sense of the statute. The word property is equivocal, and may mean real as well as personal estate, but does not necessarily. We think the enumeration of property, all of which is personal, is to have an influence. It is the same thing as if the testator had said, “ whatsoever property I have, viz. sundry notes, &c., I give, &c.1

Decree affirmed.


 The same formalities are now required to a will, whether it be for real or for personal estate. Revised Stat. c. 62, § 6.